DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 01 February 2022.
2.  Claims 1-8, 10-17 and 19-22 are pending in the application.
3.  Claims 1-8, 10-17 and 19-22 have been allowed.
4.  Claims 9 and 18 have been cancelled.
Allowable Subject Matter
5.  Claims 1-8, 10-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant has incorporated allowable subject matter from previously presented dependent claim 18 into independent claims 1, 8 and 15.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Agarwal et al US 2019/0306156 A1 directed to authentication, and more specifically to a time-based one-time password for device identification across different applications [0001].
B.  Maniyar US 2020/0021440 A1 directed to a system for real-time hashing of password information [abstract].
C.  Zellers et al US 2003/0061520 A1 directed to securely changing a password in a distributed computing system [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492